STATE OF MICHIGAN

                             COURT OF APPEALS



TERRY JAMES MAHRLE, as Trustee of the                               UNPUBLISHED
TERRY JAMES MAHRLE TRUST, and TRIPLE                                June 15, 2017
S PROPERTIES LLC,

               Plaintiffs-Appellants,

v                                                                   No. 331221
                                                                    Calhoun Circuit Court
ENBRIDGE ENERGY LIMITED                                             LC No. 2013-000080-CK
PARTNERSHIP,

               Defendant-Appellee,
and

BINDER PARK ZOOLOGICAL SOCIETY INC.,
FOCUS WILDLIFE, STANTEC INC., doing
business as STANTEC CONSULTING, formerly
known as STANTEC CONSULTING SERVICES
INC., AMERICAN INTERNATIONAL GROUP
INC., LEXINGTON INTERNATIONAL GROUP
INC., and LEXINGTON INSURANCE CHARTIS

               Defendants.


Before: O’BRIEN, P.J., and HOEKSTRA and BOONSTRA, JJ.

PER CURIAM.

       In this case relating to the lease of a commercial building, plaintiffs Triple S Properties,
LLC (“Triple S”) and Terry Mahrle as trustee of the Terry James Mahrle Trust (“the trust”)
brought claims of negligence, breach of contract, and waste against defendant Enbridge.
Following a bench trial, the trial court entered a judgment of no cause of action in favor of
Enbridge. Plaintiffs now appeal as of right. Because the trial court did not abuse its discretion
by allowing Thomas Anthos to testify as an expert and the trial court’s findings were not clearly
erroneous with regard to plaintiffs’ claims for waste and breach of contract, we affirm.

       This case arises from Enbridge’s rental of a commercial building in Marshall Township
following an oil spill in July of 2010. Specifically, on July 25, 2010, Enbridge released oil into
the Talmadge Creek, which feeds into the Kalamazoo River near Marshall, Michigan. Enbridge

                                                -1-
then rented the building in question to use as an animal rescue space as part of its cleanup efforts.
Enbridge signed an initial short term lease on July 27, 2010 and later a second lease for a term of
8 months on October 31, 2010. With a few minor distinctions not relevant to this appeal, the two
leases contained identical provisions. When Enbridge signed the agreements, the trust owned the
building; but, Triple S executed the agreements as the “landlord” for the property. Terry Mahrle
is the trustee of the trust and a member of Triple S.

        During Enbridge’s occupancy of the building, the building was used as a place to provide
veterinary services for injured animals and to clean wildlife that had been impacted by the oil
spill with the intent to release the animals back into the wild. However, in the fall of 2010, the
decision was made that, due to various concerns, the numerous rescued turtles could not be
safely returned to the wild until the spring. Consequently, the rescued turtles were housed in the
building over the winter months. The efforts to clean and care for the animals involved water—
lots of water, including water contained in large tanks which were placed in an open warehouse
portion of the building. All the animals were released by April of 2011. The second lease
expired on June 30, 2011, and Enbridge returned the building to plaintiffs on that date.

        During Enbridge’s tenancy, there were undisputedly problems with moisture and mold in
the building, resulting in part from increased humidity attributable to the numerous water tanks
for the animals. Moreover, Enbridge brought in other various pieces of equipment, including an
industrial dehumidifier; and Enbridge made changes in the building, including work to the
mechanical, septic, electrical, and HVAC systems. Enbridge also removed kitchen cabinetry. At
one point during Enbridge’s tenancy, the building was condemned by a local building inspector,
though the parties debate whether condemnation was necessary and, in any event, the problems
leading to the condemnation were rectified and the condemnation designation removed.

        Although there were clearly problems in the building during Enbridge’s use of the
property, it is also undisputed that, before vacating the property, Enbridge hired numerous
experts and contractors to work on the building. Nevertheless, plaintiffs maintain that the
building was not fully restored, and plaintiffs have identified a variety of allegedly ongoing
defects, including mold and moisture (particularly in the attic), an inoperable curtain wall, subpar
kitchen cabinetry, cracking and discoloration of walls and ceilings, damage to the parking lot,
and structural damage, such as sagging ceilings, caused by moisture in the building. In view of
these issues, most notably the mold problem, plaintiffs contend that the building is now
worthless.

        In contrast, in light of its restoration efforts, Enbridge maintains that, by the time it
vacated the building in June of 2011, it had returned the building to at least its original pre-lease
condition, if not better. To the extent that plaintiffs claim current problems in the building,
Enbridge faults Mahrle for failing to conduct normal upkeep in the years after Enbridge vacated
the property. Indeed, Enbridge asserts that some of the purported problems with the building are
attributable to preexisting conditions in the building as opposed to Enbridge’s use of the
property. According to Enbridge, the building has been fully restored to its pre-lease condition,




                                                -2-
and if plaintiffs are still unsatisfied it is because Mahrle was in the midst of personal financial
difficulties and his real objective was to coerce Enbridge into purchasing the building.1

        Plaintiffs filed suit against Enbridge in January of 2013, alleging: (1) breach of the first
and second lease agreements, (2) negligence, (3) common law waste, and (4) statutory waste
under MCL 600.2919. The case was decided with a bench trial before Calhoun Circuit Court
Judge Sarah S. Lincoln. The trial was a fact intensive proceeding, involving detailed testimony
from numerous experts as well as lay witnesses with respect to the condition of the building
before, during, and after Enbridge’s tenancy. At the close of plaintiffs’ proofs, the trial court
granted Enbridge’s motion for involuntary dismissal relating to plaintiffs’ claims for negligence.
Following trial, the court issued a written decision, detailing factual findings and conclusions of
law with respect to plaintiffs’ claims for breach of contract and waste. The trial court then
entered a judgement of no cause of action in favor of Enbridge. Plaintiffs now appeal as of right,
challenging the admission of Thomas Anthos’s expert testimony as well as the trial court’s
findings regarding plaintiffs’ claims for waste and breach of contract.2

                                   I. STANDARD OF REVIEW

        Following a bench trial, we review the trial court’s findings of fact for clear error and the
trial court’s conclusions of law de novo. Chapdelaine v Sochocki, 247 Mich. App. 167, 169; 635
NW2d 339 (2001). “A finding is clearly erroneous where, after reviewing the entire record, this
Court is left with a definite and firm conviction that a mistake has been made.” Alan Custom
Homes, Inc v Krol, 256 Mich. App. 505, 512; 667 NW2d 379 (2003). We “give deference to the
trial court’s superior ability to judge the credibility of the witnesses who appeared before it.”
Ambs v Kalamazoo Co Rd Comm, 255 Mich. App. 637, 652; 662 NW2d 424 (2003) (citation
omitted). See also MCR 2.613(C). To the extent this case requires interpretation of the parties’



1
  In terms of Mahrle’s financial difficulties, even though Enbridge had been paying rent and
additional money for taxes, the loan on the building was in default in 2010 and the real estate
taxes had not been paid in years. During Enbridge’s tenancy, Mahrle repeatedly suggested that
Enbridge buy the building. In 2011, the bank holding the mortgage on the property initiated
foreclosure proceedings for nonpayment. Eventually, in November of 2013, the trust deeded the
property to the bank via a deed in lieu of foreclosure, in exchange for which the bank forgave an
outstanding indebtedness of $843,882.95 on a loan held by Triple S that had been secured by a
mortgage on the property. The loan had been cross-collateralized with mortgages on other
properties, and the other properties were also turned over to the bank.
2
  On appeal, plaintiffs do not challenge the trial court’s dismissal of their negligence claim at
trial. However, with regard to all of their claims, plaintiffs contend that that the trial court erred
“by not imposing liability against Enbridge at the summary disposition stage pursuant to MCR
2.116(I).” We consider this summary disposition argument abandoned and decline to consider it
because plaintiffs have given only cursory treatment of the issue, devoid of any meaningful
discussion, and their argument contains almost no citation to supporting authority or the lower
court record. See Dunn v Bennett, 303 Mich. App. 767, 775; 846 NW2d 75 (2013).


                                                 -3-
lease agreement, questions of contract interpretation and application are reviewed de novo. Real
Estate One v Heller, 272 Mich. App. 174, 176; 724 NW2d 738 (2006).

        In comparison, we review a trial court’s decisions regarding the amendment of a witness
list and the appropriateness of discovery sanctions, including the striking of an expert witness,
for an abuse of discretion. Dorman v Twp of Clinton, 269 Mich. App. 638, 655; 714 NW2d 350
(2006); Tisbury v Armstrong, 194 Mich. App. 19, 20; 486 NW2d 51 (1991). Likewise,
evidentiary decisions as well as the “qualification of a witness as an expert and the admissibility
of the testimony of the witness” are reviewed for an abuse of discretion. Lenawee Co v Wagley,
301 Mich. App. 134, 161; 836 NW2d 193 (2013); Campbell v Human Servs Dep’t, 286 Mich. App.
230, 245; 780 NW2d 586 (2009). “An abuse of discretion occurs when the decision results in an
outcome falling outside the principled range of outcomes.” Woodard v Custer, 476 Mich. 545,
557; 719 NW2d 842 (2006). Any preliminary questions of law affecting the admissibility of
evidence are reviewed de novo, and it is an abuse of discretion to admit evidence that is
inadmissible as a matter of law. Barnett v Hidalgo, 478 Mich. 151, 159; 732 NW2d 472 (2007).

                                    II. EXPERT TESTIMONY

        On appeal, plaintiffs contend that Judge Lincoln abused her discretion by allowing
Thomas Anthos to testify at trial as an expert in industrial hygiene. First, emphasizing that Judge
Lincoln’s predecessor—Judge James Kingsley—granted a motion to strike Anthos’s expert
testimony, plaintiffs argue that Enbridge should not have been allowed to amend its witness list
to add Anthos as an expert because Enbridge’s designation of Anthos as an expert was untimely
and Enbridge had been “evasive” during discovery. Second, plaintiffs assert that Anthos’s
opinions should not have been allowed at trial because, contrary to MRE 703, his opinions were
based on inadmissible hearsay insofar as he considered reports prepared by non-testifying
analysts. Third, citing MRE 702 and MCL 600.2955(1), plaintiffs maintain that Anthos lacked
the necessary qualifications to testify about specific topics such as how mold grows, how mold
affects humans, or how mold may affect the structure of a building. We disagree.

                     A. DISCOVERY SANCTIONS/MOTION TO AMEND

        “Witness lists are an element of discovery.” Stepp v Dep’t of Nat Res, 157 Mich. App.
774, 778; 404 NW2d 665 (1987). “The ultimate objective of pretrial discovery is to make
available to all parties, in advance of trial, all relevant facts which might be admitted into
evidence at trial.” Grubor Enterprises, Inc v Kortidis, 201 Mich. App. 625, 628; 506 NW2d 614
(1993). “The purpose of witness lists is to avoid ‘trial by surprise.’” Id. (citation omitted).
Pursuant to MCR 2.401(I)(1), in the time directed by the trial court, the parties are required to
file and serve witness lists. The witness list must include: “the name of each witness, and the
witness’ address, if known,” MCR 2.401(I)(1)(a), and “whether the witness is an expert, and the
field of expertise,” MCR 2.401(I)(1)(b). If a party fails to list a witness in accordance with this
rule, the trial court has the discretion to prohibit that witness from testifying at trial except upon
good cause shown. MCR 2.401(I)(2). However, as a matter of policy, Michigan favors “the
meritorious determination of issues,” Tisbury, 194 Mich. App. at 21, and disallowing a party to
call a witness is considered a “severe punishment,” Duray Dev, LLC v Perrin, 288 Mich. App.
143, 164; 792 NW2d 749 (2010). In deciding whether a witness not properly named on a
witness list may testify, the trial court may consider the following non-exhaustive list of factors:

                                                 -4-
       (1) whether the violation was wilful or accidental; (2) the party’s history of
       refusing to comply with discovery requests (or refusal to disclose witnesses); (3)
       the prejudice to the defendant; (4) actual notice to the defendant of the witness
       and the length of time prior to trial that the defendant received such actual notice;
       (5) whether there exists a history of plaintiff’s engaging in deliberate delay; (6)
       the degree of compliance by the plaintiff with other provisions of the court’s
       order; (7) an attempt by the plaintiff to timely cure the defect[;] and (8) whether a
       lesser sanction would better serve the interests of justice. [Id. at 165.]

       In this case, Enbridge filed a “preliminary witness” list on October 15, 2013, and a
“witness list” on January 31, 2014. Both of these initial lists identified Anthos as a witness as
follows:

       Thomas Anthos – TriMedia Environmental & Engineering Services, LLC, 1002
       Harbor Hill Drive, Marquette, Michigan 49855.

However, missing from the witness list was the expert witness designation required by MCR
2.401(I)(1)(b). In July of 2014, Enbridge made an untimely attempt to amend its witness list to
specifically identify Anthos as an “expert in industrial hygiene.” Plaintiffs then filed a motion to
strike Anthos’s expert testimony, which was granted by Judge Kingsley.

        Following Judge Kingsley’s retirement, the case was reassigned to Judge Lincoln. At
that time, Enbridge filed a motion to amend its witness list, which Judge Lincoln granted.
Specifically, recognizing the discretionary nature of discovery sanctions, Judge Lincoln
determined that the “drastic sanction” of excluding Anthos’s testimony was not called for in this
case. Judge Lincoln reasoned that the failure to identify Anthos as an expert was not willful, that
plaintiffs had actual notice of Anthos, and that plaintiffs were not prejudiced by the amendment
to Enbridge’s witness list. For these reasons, Judge Lincoln allowed Enbridge to amend its
witness list to include Anthos as an expert.

        Given Judge Lincoln’s findings, notwithstanding the untimely nature of Enbridge’s
amended witness list, Judge Lincoln did not abuse her discretion by allowing Anthos to testify as
an expert at trial. As noted, from the outset, Enbridge identified Anthos as a witness on all of its
witness lists. Enbridge’s only error was in the failure to designate Anthos as an expert.
However, in this regard, Enbridge did identify Anthos in connection with his company—
TriMedia Environmental & Engineering Services, LLC; and, Enbridge’s counsel stated in the
trial court that the omission of the word “expert” in relation to Anthos was nothing more than a
“typographical error.” These facts support Judge Lincoln’s conclusion that the omission of the
expert witness designation was not willful.

        Moreover, the records submitted by Enbridge in the trial court confirm Judge’s Lincoln
conclusion that plaintiffs had actual knowledge of Anthos and his expertise well in advance of
trial. For instance, Enbridge provided the trial court with numerous emails exchanged between
defense counsel and plaintiffs’ counsel, beginning in December of 2013, in which Enbridge
expressly described Anthos as an “expert” witness in “environmental” issues and “mold.” In
these emails, Enbridge repeatedly offered to make Anthos available for deposition by plaintiffs.
In addition, at the request of Enbridge, Anthos attended the deposition of plaintiffs’ mold

                                                -5-
remediation expert in December of 2013, at which time plaintiffs’ counsel objected to Anthos’s
presence. In objecting, plaintiffs’ counsel stated that he had been advised that Anthos was going
to be a “witness in this case as an expert for Enbridge.” Given these facts, it is clear that
plaintiffs had actual knowledge of Anthos and his expertise well before trial.

        In terms of prejudice, the record also shows that Enbridge provided plaintiffs with
materials prepared by Anthos, which set forth the nature of his opinions, including a “Technical
Memorandum” and “TriMedia Data Review,” which were included on Enbridge’s exhibit list
from January 31, 2014 and provided to plaintiffs during discovery. Ultimately, trial did not
begin until May of 2015, and plaintiffs in fact deposed Anthos before trial. On this record,
plaintiffs were not prejudiced, and this is certainly not a case of “trial by surprise.” Thus, Judge
Lincoln did not abuse her discretion by allowing Anthos to testify as an expert witness.

        In arguing to the contrary, plaintiffs emphasize that Judge Kingsley granted a motion to
strike Anthos’s expert testimony. However, “a trial court has unrestricted discretion to review its
previous decision.” Prentis Family Found v Barbara Ann Karmanos Cancer Inst, 266 Mich. App.
39, 52; 698 NW2d 900 (2005). And, because the law of the case doctrine does not apply to
decisions of a trial court, “a successor judge [can] correct errors made by a prior judge.” Id. at
52-53. There was nothing to prevent Judge Lincoln from revisiting this issue and reaching a
different decision from Judge Kingsley, and her decision to do so was not an abuse of discretion.

                                           B. MRE 703

     The rules of evidence permit an expert to offer an opinion at trial. See MRE 702.
However, under MRE 703:

       The facts or data in the particular case upon which an expert bases an opinion or
       inference shall be in evidence. This rule does not restrict the discretion of the
       court to receive expert opinion testimony subject to the condition that the factual
       bases of the opinion be admitted in evidence thereafter. [Emphasis added.]

“This rule permits ‘an expert’s opinion only if that opinion is based exclusively on evidence that
has been introduced into evidence in some way other than through the expert’s hearsay
testimony.’” People v Fackelman, 489 Mich. 515, 534; 802 NW2d 552 (2011) (citation omitted).

        A laboratory report prepared by a non-testifying analyst “is, without question, hearsay.”
People v Payne, 285 Mich. App. 181, 196; 774 NW2d 714 (2009). Typically, hearsay is not
admissible. MRE 802. Consequently, laboratory reports prepared by non-testifying analysts are
not admissible—and cannot be used as the basis for an expert’s opinion—unless they fit within
one of the exceptions set forth in MRE 803 and MRE 804. See MRE 703; Fackelman, 489 Mich.
at 534; Payne, 285 Mich. App. at 196. Relevant to this case, MRE 803(6) states:

       (6) Records of Regularly Conducted Activity. A memorandum, report, record,
       or data compilation, in any form, of acts, transactions, occurrences, events,
       conditions, opinions, or diagnoses, made at or near the time by, or from
       information transmitted by, a person with knowledge, if kept in the course of a
       regularly conducted business activity, and if it was the regular practice of that
       business activity to make the memorandum, report, record, or data compilation,
                                                -6-
       all as shown by the testimony of the custodian or other qualified witness, or by
       certification that complies with a rule promulgated by the supreme court or a
       statute permitting certification, unless the source of information or the method or
       circumstances of preparation indicate lack of trustworthiness. The term
       “business” as used in this paragraph includes business, institution, association,
       profession, occupation, and calling of every kind, whether or not conducted for
       profit.

With regard to certification of business records for purposes of admission under MRE 803(6),
MRE 902(11) allows for self-authentication of documents “if accompanied by a written
declaration under oath by its custodian or other qualified person certifying” that:

       (A) The record was made at or near the time of the occurrence of the matters set
       forth by, or from information transmitted by, a person with knowledge of those
       matters;

       (B) The record was kept in the course of the regularly conducted business
       activity; and

       (C) It was the regular practice of the business activity to make the record.

        In this case, Anthos personally collected samples from the building and sent those
samples to Aerobiology Laboratory Associates, Inc. Aerobiology analyzed the samples and
provided Anthos with reports detailing mold counts in the samples he provided.3 Based in part
on the mold counts provided by Aerobiology, Anthos offered his expert opinions with respect to
whether there was a problem with mold in the building. Notably, an analyst from Aerobiology
did not testify at trial, meaning that the Aerobiology reports constitute hearsay. See Payne, 285
Mich. App. at 196. However, Enbridge sought to introduce the Aerobiology documents under
MRE 803(6), accompanied by an affidavit of authenticity from Suzanne Blevins, the laboratory
director at Aerobiology. Based on this affidavit, the trial court accepted the Aerobiology facts
and data into evidence under the business records exception to the hearsay rule.

        On appeal, plaintiffs do not address MRE 803(6) or MRE 902(11), meaning that
plaintiffs have abandoned any argument regarding the admission of the Aerobiology data under
these rules. Denhof v Challa, 311 Mich. App. 499, 521; 876 NW2d 266 (2015) (“When an
appellant fails to dispute the basis of a lower court’s ruling, we need not even consider granting
the relief being sought by the appellant.”). Given that the Aerobiology documents were admitted
into evidence under MRE 803(6), the facts and data on which Anthos relied in forming his
opinion were “in evidence” as required by MRE 703. It follows that the trial court did not abuse
its discretion by allowing Anthos to offer expert opinions based on facts and data contained in
the Aerobiology reports.


3
  On appeal, plaintiffs also discuss analysis conducted by Analytics Corporation at Anthos’s
request. However, at trial, Anthos stated that his opinion was not based on this analysis,
meaning that the Analytics reports are simply irrelevant to plaintiffs’ MRE 703 argument.


                                                -7-
                              C. ANTHOS’S QUALIFICATIONS

       The admissibility of expert testimony is controlled by MRE 702, which states:

       If the court determines that scientific, technical, or other specialized knowledge
       will assist the trier of fact to understand the evidence or to determine a fact in
       issue, a witness qualified as an expert by knowledge, skill, experience, training, or
       education may testify thereto in the form of an opinion or otherwise if (1) the
       testimony is based on sufficient facts or data, (2) the testimony is the product of
       reliable principles and methods, and (3) the witness has applied the principles and
       methods reliably to the facts of the case.

Under MRE 702, the trial court acts as a “gatekeeper” to ensure that expert opinion testimony is
relevant and reliable. Varran v Granneman, 312 Mich. App. 591, 622; 880 NW2d 242 (2015). In
addition, in an action involving injury to person or property, “a scientific opinion rendered by an
otherwise qualified expert is not admissible unless the court determines that the opinion is
reliable and will assist the trier of fact.” MCL 600.2955(1). MCL 600.2955 provides a list of
factors to be considered in determining the admissibility of expert testimony. Barr v Farm
Bureau Gen Ins Co, 292 Mich. App. 456, 458; 806 NW2d 531 (2011). “In general, [g]aps or
weaknesses in the witness’ expertise are a fit subject for cross-examination, and go to the weight
of his testimony, not its admissibility.” Albro v Drayer, 303 Mich. App. 758, 762; 846 NW2d 70
(2014) (citation and quotation marks omitted).

        In this case, the trial court allowed Anthos to testify as an expert in industrial hygiene,
including topics relating to the effects of mold on building structures and humans. On appeal,
plaintiffs do not challenge the methodologies Anthos used in assessing the building. Rather,
plaintiffs contend that Anthos lacked the necessary qualifications to offer an expert opinion. In
particular, plaintiffs contend that Anthos could not offer testimony regarding “how mold grows,
how mold may effect humans and how mold may effect a building or structure.” According to
plaintiffs, Anthos could not offer such evidence because he is not certified in construction,
architecture, engineering, medicine, toxicology, or medical sciences and his opinions are merely
based on information publicly available online. These arguments are without merit.

        Anthos did not claim to be an expert in construction, architecture, engineering, medicine,
toxicology, or medical sciences; and he expressly denied plaintiffs’ assertion that his knowledge
came from colloquial internet reading. Instead, Anthos offered his opinions as an expert in
industrial hygiene, which he described as “the study of how environmental factors impact people
in their work place or occupants in a particular building,” including issues related to the health
effects of particular substances as well as the working of building systems. Mold and moisture
in particular are a “focus” in the industrial hygiene industry. Anthos’s educational background
for his profession consists of a bachelor’s degree in biological science, which included classes in
chemistry, toxicology, human anatomy, biostatistics, and mycology. Since graduating from
college in 1993, Anthos has taken several graduate courses and at least 100 hours of continuing
education per year. He also keeps abreast of recent peer reviewed scientific papers by reading
the Journal of Occupational Health, which includes topics on the practice of industrial hygiene,
the science of industrial hygiene, and human exposure to toxicants in the workplace.


                                                -8-
        Anthos also has three notable certifications in his field, all of which require certain
education, examinations, and experience. First, since 1996 he has been certified as a hazardous
materials manager, which relates to management of hazardous materials to prevent their
accidental release or harm to humans or the environment. Second, in 2000, Anthos became
certified as an indoor environmentalist, which relates to the “indoor environment and how that
indoor environment affects occupants within the space,” including the assessment of air quality,
exposure to harmful substances, and the design of remediation plans. Third, most notably, in
2005, Anthos became certified as an industrial hygienist, which Anthos described as the
“pinnacle certification.” This area of industrial hygiene includes topics relating to building
design, including matters related to vapor barriers, insulation, exterior surfacing, water shedding,
ventilation, HVAC systems, and fresh air makeup. Indeed, Anthos specified that “how the
building goes together and operates is integral to the industrial hygiene profession.”

        In addition to his education and certification, Anthos has experience in this field by virtue
of his professional work for the past 22 years. He is currently the president and principal
industrial hygienist at TriMedia Environmental and Engineering Services, a consulting firm that
performs industrial hygiene and environmental work, primarily in a commercial setting. He is
involved with hundreds of projects each year, and he has handled thousands of projects over his
career. Typically, as an industrial hygienist, he is called in to assess the workplace, where there
might be visually observable contaminants, such as mold on the wall or spilled chemicals, or the
occupants might have health complaints, such as tiredness or itchy eyes. Basically, his job is to
determine whether there is something in the environment impacting the building’s occupants.
Once the problem has been identified, Anthos develops a plan to remediate or mitigate the
hazards. In other words, he is the person who designs the plan “for a safe building.” To avoid a
conflict in interest, Anthos’s plan is implemented by someone other than TriMedia, after which
Anthos would return and assess the effectiveness of the work that has been done. This industrial
hygiene work often involves assessment of mold and moisture intrusion.

        Overall, based on Anthos’s education, knowledge, training and experience, the trial court
did not abuse its discretion by concluding that Anthos was qualified to testify as an expert in the
field of industrial hygiene, including such topics as the effects of mold on humans and buildings.
See MRE 702. To the extent that Anthos was not a medical doctor or engineer, any gaps or
weaknesses in Anthos’s expertise were proper subjects for cross-examination, relating to the
weight of his testimony, not its admissibility. See Albro, 303 Mich. App. at 762.

                                 III. BREACH OF CONTRACT

       Next, plaintiffs contend that the trial court erred by determining that Enbridge did not
breach the first and second lease agreements. According to plaintiffs, the evidence clearly
showed that Enbridge failed to return the building to its pre-lease condition, failed to abide by
the use provisions in the lease agreements, impermissibly changed the use of the building
without necessary township approval, and failed to provide plaintiffs with a final walkthrough
before vacating the property. These arguments are without merit.

       The party claiming a breach of contract “must establish by a preponderance of the
evidence that (1) there was a contract, (2) the other party breached the contract, and (3) the
breach resulted in damages to the party claiming breach.” Bank of Am, NA v First Am Title Ins

                                                -9-
Co, 499 Mich. 74, 100; 878 NW2d 816 (2016). A breach of contract occurs “when the promisor
fails to perform under the contract.” Blazer Foods, Inc v Rest Properties, Inc, 259 Mich. App.
241, 245; 673 NW2d 805 (2003). However, as a general rule, “a party to a contract cannot
prevent, or render impossible, performance by the other party and still recover damages for
nonperformance.” Kiff Contractors, Inc v Beeman, 10 Mich. App. 207, 210; 159 NW2d 144
(1968). In addition, damages are an element of an action for breach of contract, meaning that if
there are no damages, the plaintiff cannot succeed on a claim for breach of contract. Doe v
Henry Ford Health Sys, 308 Mich. App. 592, 603; 865 NW2d 915 (2014); Alan Custom Homes,
Inc, 256 Mich. App. at 512. “The party asserting a breach of contract has the burden of proving
its damages with reasonable certainty, and may recover only those damages that are the direct,
natural, and proximate result of the breach.” Alan Custom Homes, Inc, 256 Mich. App. at 512.

                                   A. BUILDING CONDITION

        The most significant of plaintiffs’ claims for breach of contract relate to Enbridge’s
obligation under the lease agreements to make repairs and to put the building back in “its pre-
Lease term condition.” More fully, in relevant part, the contract provisions state:

       10. Building/Parking Repairs/Maintenance. Tenant shall be responsible for the
       exterior of the Building . . . including walls, roof, subsurface walls, and floor and
       including structural maintenance, repair, and replacement, and for the
       maintenance, repair and replacement of all mechanical systems, including the
       furnace and hot water heater if warranted. Tenant shall also be responsible for
       repair and replacement on non-structural components of the Building, including
       doors, windows, glass, or other fixtures (other than Tenant’s furniture and trade
       fixtures). However, any such maintenance, repairs, or replacement for the
       Building or Premises that are caused by the negligence or intentional acts of
       Tenant shall be responsibility of Tenant to maintain, repair, or replace. Except as
       provided below, Landlord shall be responsible for maintenance and repairs to the
       driveway, sidewalks and parking lot of the Premises. . . . Landlord shall have the
       right to select and pay the contractor effecting all such reasonable and necessary
       structural repairs. Tenant agrees to put building back in its pre-Lease term
       condition at the end of the Lease term and building will be cleaned of all
       petroleum residue and [sic] any on the inside or outside any environmental issues
       from oil will be addressed and mitigated at the sole expense of the Tenant.

                                                ***
       20. Condition on Termination. Tenant covenants that it will, upon the expiration
       or earlier termination of this Lease, (a) deliver up to Landlord, peaceably and
       quietly, the Premises in the same good condition they are now in or shall hereafter
       be placed, ordinary wear and tear . . . excepted . . . .

        Based on these provisions, plaintiffs argue that Enbridge failed in its obligations to return
the building in its pre-lease condition. Specifically, plaintiffs maintain that their “before” and
“after” photographs amply demonstrate the damaged condition of the building following
Enbridge’s lease; and plaintiffs fault Enbridge for (1) failing to install a ventilation system in the
attic, (2) failing to properly remediate the “significant” mold problem in the building,

                                                -10-
particularly in the attic, and (3) failing to “gut” the building by removing the ceiling, drywall,
and insulation. In making these arguments, plaintiffs highlight only the evidence favorable to
their position and they fail to afford deference to the trial court’s credibility determinations.

        In actuality, considering the entire record and affording deference to the trial court’s
credibility determinations, the trial court’s factual determinations were not clearly erroneous and
the trial court did not err in concluding that Enbridge returned the building in its pre-lease
condition. To begin with, the record demonstrates the Enbridge hired numerous experts as well
as a general contractor to inspect and repair the building before returning it to plaintiffs in June
of 2011. After examining the building, architect Rick Carter and engineer Kirk Grundahl
confirmed that there were no structural problems relating to Enbridge’s use of the building and,
in particular, no signs that the moisture in the building during Enbridge’s tenancy had any effect
on the building’s structural integrity. Support posts, added by Enbridge, were found to be
structurally unnecessary and they were removed. Carter testified that the building had dried out
and that there were no elevated levels of moisture in the building materials. Anthos, an industrial
hygienist, assessed the mold and moisture in the building, concluding that the mold problem was
a “surficial” problem that had not penetrated the building materials. Anthos developed a
remediation plan. In terms of the mold, the remediation work on the building included cleaning
by Servicemaster, a certified mold remediator, in accordance with Anthos’s remediation plan.

        In addition to this cleaning, the general contractor, Jesse Jacox, oversaw repair work on
the building. Under Jacox’s supervision, any holes or cracks in the walls and ceilings were
patched, the walls and ceilings were also mudded, taped, and painted, new epoxy was applied to
the floor in the warehouse, new carpets were installed, doors were repaired and stained, lights
were replaced, wood kitchen cabinetry was installed to replace lower quality laminate cabinetry
that had been removed, countertops as well appliances and sinks were replaced, the kitchen
floors were cleaned, and finishing work was done to the building, such as adding jamb
extensions to the doors.4 All of Enbridge’s equipment was removed from the building.

        Numerous images of the building were taken by Jacox and Grundahl, and these images
were admitted at trial to demonstrate the condition of the building when it was vacated by
Enbridge in June of 2011. The trial court described these photographs as depicting “a clean,
reasonably maintained structure.” Moreover, Snider and Doherty, both of whom had personal
knowledge5 of the building’s condition in July of 2010, testified that the building appeared to be
in as good as, if not better, condition after Enbridge’s tenancy than before. Based on the
evidence presented, the trial court did not clearly err by concluding that Enbridge “addressed any
and all structural or cosmetic damage caused by” Enbridge’s activities.



4
  Enbridge did not repair the parking lot, but the lease makes clear that plaintiffs were
responsible for “maintenance and repairs” to the parking lot.
5
  Oddly, plaintiffs maintain on appeal that no one associated with Enbridge had knowledge of the
building’s condition before Enbridge’s tenancy. However, Snider—the individual who signed
the first lease on Enbridge’s behalf—toured the building before the lease was signed and Doherty
was in the building by the end of July, close in time to the signing of the first lease.


                                               -11-
         Despite the evidence supporting the trial court’s conclusion that the building was returned
to its pre-lease condition, plaintiffs claim that Enbridge should have done more. First, plaintiffs
claim that Enbridge should have installed an attic ventilation system consistent with plans
proposed by Enbridge in January of 2011. However, as a factual matter, the trial court
determined that Mahrle prevented the execution of this attic improvement, and this finding was
not clearly erroneous. As testified to by Enbridge’s employees and confirmed by Mahrle,
Enbridge approached Mahrle about making improvements to the attic which would have
necessitated cutting holes and installing permanent ventilation. Enbridge expressly asked Mahrle
to provide his written approval of this plan, but Mahrle did not do so, despite repeated contacts
from Enbridge. As a result, Enbridge could not proceed with the attic ventilation because the
parties’ lease agreement required Mahrle’s written approval for “improvements” to the building.6
By failing to provide written approval, Mahrle prevented Enbridge from executing this plan and
he cannot claim that Enbridge breached the contract on this basis. See Kiff Contractors, Inc, 10
Mich. App. at 210. See also Able Demolition v Pontiac, 275 Mich. App. at 583. Moreover, the
record also shows that, when Mahrle failed to sign off on the ventilation plan, Enbridge
proceeded with “plan b,” which involved the temporary use of an industrial dehumidifier to
address the moisture in the building; and testimony from Carter and others confirmed that the
building was dried out. Thus, even though Enbridge did not install a ventilation system, it
cannot be said that Enbridge failed to address the moisture problem.

        Second, plaintiffs claim that Enbridge should have “gutted” the entire building as
originally planned by Jacox consistent with a remediation plan developed by plaintiffs’ mold
remediation expert, Randall Bierlien, which included the removal of drywall, ceilings, and
insulation. In making this argument, plaintiffs simply ignore the fact that Anthos testified that
such a plan was not necessary for the remediation of the building because the mold problem was
a “surficial” issue that could be addressed by cleaning surfaces to remove the mold. Anthos’s
testimony was confirmed by Grundahl, who opined that there was nothing wrong with the attic
insulation and no signs that the ceilings were sagging or otherwise damaged by moisture.
Likewise, Carter measured the moisture in the building materials and confirmed that the building
materials showed no signs of excess moisture. In short, while Bierlein proposed a more radical
remediation plan than Anthos, their credibility was a question for the trial court, and the trial
court did not clearly err in concluding that Enbridge’s mold remediation efforts based on
Anthos’s plan were sufficient. See MCR 2.613(C).

        Third, related to the question of mold, plaintiffs continue to assert that there is an
unaddressed mold problem in the building, which was caused by Enbridge. However, in contrast
to this argument, the evidence supported the trial court’s determination that Enbridge addressed


6
  On appeal, plaintiffs contend that adding ventilation was not an “improvement” that required
Mahrle’s signature. But, this argument is disingenuous given that the plans called for major
changes to the attic, including removing soffits as well as metal wall panels on the east gable and
then cutting holes in the building to install new mechanical vents in the gables. This was not
simply the repair, maintenance, or replacement of an existing feature; it was undoubtedly an
“improvement” for which Mahrle’s signature was required under the terms of the lease.


                                               -12-
the mold problem in the lower level of the building. Following Enbridge’s remediation efforts,
Anthos again evaluated the building and determined it was safe for human occupancy. As
emphasized by the trial court, even plaintiffs’ mold expert, Doug Haase, acknowledged that, as
of July 2011, the “occupiable space” in the building did not have a mold problem.

        The only potentially close question regarding mold involves the presence of mold and
moisture in the attic as of June 30, 2011. However, with respect to attic mold, Grundahl, who
was accepted as an expert in mold occurrence and remediation, testified that the attic had no
signs of mold at the time of his June 2011 inspection of the building. Moreover, to the extent
Carter noted elevated moisture in isolated spots in the attic and Anthos observed mold in
particular places in the attic in June of 2011 (but did not recommend remediation of the attic), the
evidence supported the conclusion that this problem was the result of a preexisting roof condition
and the poor attic ventilation. Specifically, while plaintiffs claim there were no preexisting
problems, as credited by the trial court, there was ample evidence regarding improperly installed
flashing and other obviously long term issues which were allowing moisture to enter the building
in certain places, including the attic. The problem of moisture entering the attic was
compounded by the poor ventilation, and this moisture allowed for the growth of mold. As a
result, part of the reason Anthos did not recommend remediating the attic mold was because the
issue could not truly be addressed without correcting the underlying, and pre-existing, moisture
problem. In terms of this moisture problem, as discussed, Enbridge offered to install a
ventilation system in the attic, which Carter testified would have “substantially reduced if not
eliminated” the moisture in the attic, but Mahrle failed to provide the necessary written approval
for this improvement. In any event, Enbridge had no contractual obligation to repair the roof or
resolve a pre-existing moisture problem because Enbridge’s ultimate obligation with respect to
the condition of the building was to return it in its “pre-Lease condition.”7 Thus, the potential
presence of mold or moisture in the attic does not demonstrate that Enbridge breached the lease.

        Fourth, plaintiffs also maintain that their photographs of the building from before and
after Enbridge’s tenancy conclusively demonstrate the truth of their claim that Enbridge failed to
return the building in its pre-lease condition. This argument is clearly flawed. Notably,


7
  On appeal, plaintiffs argue for the first time that, if the roof condition and moisture were
preexisting, Enbridge should have repaired the roof during its occupancy because Enbridge was
contractually obligated to make “repairs” under paragraph 10. As an issue raised for the first
time on appeal, and an issue that has been given cursory treatment by plaintiffs, this issue need
not be considered. Dunn, 303 Mich. App. at 775; Gen Motors Corp v Dep't of Treasury, 290
Mich. App. 355, 387; 803 NW2d 698 (2010). In any event, considering the lease as a whole, it is
clear that, to the extent Enbridge was responsible for “maintenance, repair, and replacement”
under paragraph 10, Enbridge’s obligation was to maintain, repair and replace only insofar as it
was necessary to return the building in “pre-Lease term condition.” While Enbridge had the
option to make “improvements” to the building under paragraph 3, it was not contractually
obligated to do so. Thus, Enbridge was not required to address a preexisting roof problem or any
other preexisting conditions, such as the defective curtain wall or plaintiffs’ storage of a
cardboard box in the basement which was associated with a finding of mold in the basement.


                                               -13-
plaintiffs’ “after” photographs date from January of 2015, more than 3½ years after Enbridge
vacated the building. Given the passage of time, these photographs carry little weight in
establishing the condition of the property when it was returned to plaintiffs in June of 2011. For
instance, there was evidence that plaintiffs failed to maintain the building following Enbridge’s
tenancy; indeed, there were further water issues in the building, including a leaking pipe in 2013.
It is also clear that Mahrle took no efforts to address the attic moisture, and various witnesses
testified about the potential for mold growth over time when there is an unaddressed moisture
problem and poor ventilation. Further, Enbridge’s architect, Carter, examined plaintiffs’ recent
photographs; and he opined that the superficial cracking shown in the photographs was purely
aesthetic and in fact expected in a building of this type, particularly when the building’s
temperature has not been controlled. In comparison to plaintiffs’ too recent photographs,
Enbridge presented numerous images taken close in time to June 30, 2011, the date when
Enbridge’s lease ended. It was ultimately for the trial court to examine these photographs and, in
conjunction with the other evidence presented, to determine whether Enbridge returned the
building in its pre-lease condition. Nothing in plaintiffs’ images demonstrates that the trial
court’s findings were clearly erroneous.

         Lastly, in regard to repairs in the building, plaintiffs take issue with the trial court’s
finding that Mahrle failed to avail himself of the opportunity to “select and pay” contractors as
permitted under paragraph 10 of the lease. Plaintiffs emphasize that plaintiffs had the “right,”
but not the obligation, to “select and pay” the contractors, and plaintiffs contend this distinction
somehow renders the trial court’s decision clearly erroneous. In actuality, plaintiffs appear to
misunderstand the purpose of the trial court’s discussion on this point. That is, at trial, Mahrle
testified that he wanted his own contractors to perform the work. In this context, the trial court’s
analysis related to whether Enbridge afforded plaintiffs the opportunity to select and pay the
contractors as Enbridge was required to do by paragraph 10. The trial court noted that plaintiffs
were given the opportunity to select contractors but they failed to exercise this right. In this
regard, as noted by the trial court, Enbridge consulted with Mahrle about the repairs. By
Mahrle’s own admission, Enbridge even offered him $150,000 to pay his own contractors, but
Mahrle declined the offer.8 Having refused to exercise this right, plaintiffs cannot complain that
Enbridge hired others to perform the necessary repairs. See Nexteer Auto Corp v Mando Am
Corp, 314 Mich. App. 391, 395; 886 NW2d 906 (2016) (finding that a party’s clear expression of
an intent not to enforce a contract provision constitutes a waiver of that right).

                                  B. USE OF THE BUILDING

       Under paragraph 4 of the leases, the parties agreed that the building would “be used for
the purpose of animal rescue and cleaning, volunteer coordination and storage of donated and
purchased items,” and paragraph 16 specifies that Enbridge would “not use the building for any
purpose other than in operation of its business to be conducted in the Premises.” In addition,
paragraphs 16 and 41 required Enbridge to comply with all applicable laws, including local laws



8
 As noted by the trial court, instead of contracting for needed repairs, Mahrle sought bids for
unneeded “upgrades,” including larger windows and a pizza oven.


                                               -14-
affecting the use of the building. Plaintiffs argued at trial, and continue to argue on appeal, that
Enbridge engaged in activities outside of “animal rescue and cleaning” by operating an “animal
hospital” and using the building to house turtles over the winter. According to plaintiffs, the
change in use had to be approved by Marshall Township. Additionally, plaintiffs complain of
the unpermitted/unapproved changes Enbridge made to the building to conduct these activities,
including repairs to the HVAC system, the installation of water heaters, changes to the kitchen,
and the use of numerous large water tanks to house the turtles.

        Contrary to plaintiffs’ claims, Enbridge did not violate the “use” provisions set forth in
the lease. As reasoned by the trial court, caring for animals and housing turtles that cannot be
safely returned to the wild plainly constitutes “animal rescue.” Thus, the trial court did not
clearly err by determining Enbridge used the building as permitted by the lease. It is also clear
that there was no change in use that would require the township’s permission. Plaintiffs’ own
witness—township building inspector Frank Ballard—testified that Enbridge’s use of the
building would be classified as a “B” use, that the building was classified as mixed use “A/B,”
and that, when there is a mixed use designation, the property can be used for an “A” or “B” use.
To the extent Enbridge did work in the building that required permits, Enbridge eventually
obtained permits. And, in any event, plaintiffs have not shown damages arising from these
changes or Enbridge’s use of the building when, as discussed, Enbridge ultimately fulfilled its
obligation to return the building to its pre-lease condition. These arguments are without merit.

                                  C. FINAL WALKTHROUGH

        Under paragraph 14 of the lease agreements, the parties agreed that plaintiffs would
conduct a “[f]inal inspection . . . prior to [Enbridge’s] move out.” As in the trial court, plaintiffs
contend on appeal that they were not afforded a final walkthrough but simply given the keys to
the premises. However, this question is purely one of witness credibility and the trial court did
not clearly err when it concluded that Enbridge fulfilled its obligation to afford Mahrle a final
walkthrough. In particular, while Mahrle claimed that he was not given a final walkthrough, he
conceded on cross-examination that he met Jacox at the building, that Jacox actually took him
into the building, and that they did a “very quick walk around” the main part of the building. In
more detail, Jacox testified that he walked through the building with Mahrle, but that Mahrle was
“disinterested.” Given this evidence and affording deference to the trial court’s credibility
determinations, it seems evident that Mahrle had a final walkthrough. In any event, plaintiffs
have failed to explain what damages were caused by the lack of a final walkthrough.9 Overall,



9
  More generally, with respect to damages, as noted by the trial court, to the extent there may
have been any minor deviations from the terms of the lease, plaintiffs have not shown damages
given that the building was ultimately returned to its pre-lease condition and plaintiffs have
shown no other injury. Further, in relation to the question of damages, the trial court also
reasonably concluded that plaintiffs had failed to prove that the claimed damages to the building
were caused by any purported breach as opposed to preexisting defects in the building or post-
contract failures by plaintiffs to reasonably maintain the premises. Absent damages that are the
direct, natural, and proximate result of the purported breach, plaintiffs could not succeed on their

                                                -15-
the trial court’s findings of fact were not clearly erroneous and, in view if these findings,
plaintiffs’ claims for breach of contract are without merit.

                                           IV. WASTE

        Finally, plaintiffs argue that the trial court clearly erred in determining that their waste
claims were not actionable. Reiterating many of their arguments relating to the breach of
contract claim, plaintiffs assert that Enbridge’s failure to return the building to its pre-lease
condition, including most notably Enbridge’s failure to remediate the attic mold, constituted
waste. Additionally, plaintiffs contend that the trial court erred by concluding that Enbridge’s
use of the building could not constitute waste because Enbridge used the building in a manner
contemplated by the lease. We disagree.

        “Waste is generally considered a tort defined as the destruction, alteration, misuse, or
neglect of property by one in rightful possession to the detriment of another’s interest in the same
property.” 8 Powell, Real Property, § 56.01, p 56-3. “The three elements of common-law waste
are unreasonable conduct by the owner of a possessory estate, conduct resulting in physical
damage to the real estate, and a substantial diminution in the value of the estate in which others
have an interest.” 93 C.J.S. Waste § 4. In Michigan, by statute, a tenant who commits waste is
liable for double the amount of actual damages. MCL 600.2919(2)(a). More fully, in relevant
part, the statutory waste provision states:

       (2) Waste by holder of present estate, double damages. (a) Any . . . tenant for
       years who commits or suffers any waste, during his term or estate, to the lands,
       tenements or hereditaments, without having a lawful license to do so, is liable for
       double the amount of actual damages. . . .

       (b) A claim under this provision may be brought by the person having the next
       immediate estate, in fee, for life, or for years or by any person who has the
       remainder or reversion in fee or for life after an intervening estate for life or for
       years; and each of the parties shall recover damages according to his estate in the
       premises. . . .

       An action for waste may be maintained for damage to a building that exceeds normal
wear and tear. Anstays v Anderson, 194 Mich. 1, 4-5, 7-8; 160 N.W. 475 (1916). 8 Powell, Real
Property, § 56.05[2], p 56-21. Waste may also exist when a party makes unauthorized
improvements to a building, even if those improvements arguably add value to the property, if
the improvements “materially change the nature and character of the building.” Pearson v
Sullivan, 209 Mich. 306, 314; 176 N.W. 597 (1920). See also Anstays, 194 Mich. at 7-8. In other
words, a present possessor is expected to use the property in a reasonable manner and, as a
general rule, the holder of a future interest should receive the land “substantially in the same
condition” it was in when the present possessor took possession. Anstays, 194 Mich. at 7. See
also 8 Powell, Real Property, § 56.03, p 56-9. Conversely, though there is generally a duty to

breach of contract claim. Doe, 308 Mich. App. at 603; Alan Custom Homes, Inc, 256 Mich. App. at
512.


                                               -16-
keep a property in “good repair,” a present possessor is not required to improve the property.
See 8 Powell, Real Property, § 56.05[2], pp 56-21 to 56-22. When there is a lease governing a
tenancy on the property, the terms of the lease may specify the tenant’s duties, 8 Powell, Real
Property, § 56.05[2], p 56-22, and allow the tenant to engage in activities which might otherwise
constitute waste, Real Estate Stores v Harris, 321 Mich. 623, 628-630; 33 NW2d 97 (1948);
Stevens v Mobil Oil Corp, 412 F Supp 809, 812 (ED Mich 1976).

        Turning to the present case, plaintiffs’ claims for waste fail for the same basic reasons
that plaintiffs’ contract claims are without merit. As an initial matter, given the terms of the
lease, Enbridge’s use of the building to house turtles was not unreasonable because, as discussed,
the lease expressly contemplated “animal rescue and cleaning” operations in the building. See
Real Estate Stores, 321 Mich. at 628-630; Stevens, 412 F Supp at 812. More importantly, even if
Enbridge could be considered unreasonable or careless in how it managed its operations, Welling
v Strickland, 161 Mich. 235, 243; 126 N.W. 471 (1910), plaintiffs’ claim for waste must still fail
because, as found by the trial court, Enbridge corrected “any and all structural or cosmetic
damage caused by” Enbridge’s activities, leaving the building structurally sound and safe for
human occupancy.

        Specifically, to the extent Enbridge’s tenancy resulted in elevated moisture levels in the
building or the occurrence of mold, as discussed supra, Enbridge’s equipment for its operations
was removed, the mold was remediated per Anthos’s plan, cosmetic damage was repaired by
Jacox, the building was evaluated and found to be structurally sound, and there was no ongoing
moisture problem in the building attributable to Enbridge. The lease agreement permitted,
indeed required, Enbridge to make these repairs to return the building to its pre-lease condition,
meaning that Enbridge’s repairs to the building cannot be considered waste. Cf. Real Estate
Stores, 321 Mich. at 628. Moreover, to the extent there were any potential ongoing problems in
the building or issues that Enbridge did not correct, such as mold or moisture in isolated
locations in the attic, the evidence demonstrated that those issues were attributable to pre-
existing conditions in the building, such as a defective roof. Under the law of waste, Enbridge
was not required to improve the building. See 8 Powell, Real Property, § 56.05[2], pp 56-21 to
56-22. Rather, commensurate with the lease agreement, Enbridge’s obligation was to return the
building to plaintiffs in its pre-lease condition. See Anstays, 194 Mich. at 7; 8 Powell, Real
Property, § 56.03, p 56-9. By virtue of the repairs to the building, Enbridge fulfilled this
obligation before returning the property to plaintiffs and plaintiffs have not shown any injury to
their reversionary interest. In sum, the trial court’s findings were not clearly erroneous and, in
view of these findings, plaintiffs’ claims for waste are without merit.10



10
   Having determined that plaintiffs’ claims are without merit, we need not reach plaintiffs’
arguments regarding the appropriate amount of damages. We likewise decline to decide whether
one or both of the plaintiffs lacked standing to pursue their claims for waste and/or breach of
contract. Although Enbridge raised the issue of standing in the trial court, the trial court did not
decide the standing question when ruling in Enbridge’s favor. On appeal, plaintiffs have raised
the standing question, while Enbridge concedes that the issue need not be decided. In these
circumstances, we find it unnecessary to reach the question of standing.


                                               -17-
Affirmed. Having prevailed in full, Enbridge may tax costs pursuant to MCR 7.219.



                                                  /s/ Colleen A. O’Brien
                                                  /s/ Joel P. Hoekstra
                                                  /s/ Mark T. Boonstra




                                     -18-